UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4425



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY MORRIS JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00506-JCC)


Submitted:   October 20, 2006          Decided:     November 28, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles J. Swedish, SLOAN & SWEDISH, Vienna, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Dennis M.
Fitzpatrick, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted Rodney Morris Jones of possession with

intent to distribute and conspiracy to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2000).                     The district

court sentenced Jones to concurrent 262-month sentences.                    Jones

appealed, and challenges only his conspiracy conviction, alleging

the evidence was insufficient to support it.              Jones contends the

Government failed to establish he agreed to participate in a crack

cocaine distribution conspiracy from March 8, 2005 to April 29,

2005, as alleged in the indictment.

            “[A]n appellate court’s reversal of a conviction on

grounds of insufficient evidence should be confined to cases where

the prosecution’s failure is clear.”             United States v. Jones, 735

F.2d 785, 791 (4th Cir. 1984).       A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.      Glasser   v.   United   States,    315    U.S.   60,   80    (1942).    In

determining whether the evidence in the record is substantial, we

view the evidence in the light most favorable to the Government,

and inquire whether there is evidence that a reasonable finder of

fact   could   accept    as   adequate     and    sufficient    to     support    a

conclusion of the defendant’s guilt beyond a reasonable doubt.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).     We do not review the credibility of the witnesses and

assume that the jury resolved all contradictions in the testimony


                                    - 2 -
in favor of the Government.          United States v. Romer, 148 F.3d 359,

364 (4th Cir. 1998).

           “To   prove     a   conspiracy     under    21    U.S.C.   §    846,   the

government must prove (1) an agreement between two or more persons

to engage in conduct that violates a federal drug law, (2) the

defendant’s knowledge of the conspiracy, and (3) the defendant’s

knowing and voluntary participation in the conspiracy.”                      United

States v. Strickland, 245 F.3d 368, 385 (4th Cir. 2001).                      After

reviewing the evidence adduced at trial, we conclude that when the

evidence   is    construed      in   the    light     most    favorable     to    the

Government,     it   is   sufficient    to    support       the   jury’s   verdict.

Accordingly, we affirm Jones’ conspiracy conviction.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                      - 3 -